Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a wavelength comb generator, a relay system, a detection system, a spatial sampling element, a wavelength comb selector in claims 1, 3, & 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, & 10-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al (Lian Duan, Hee Yoon Lee, Gary Lee, Monica Agrawal, Gennifer T. Smith, Audrey K. Ellerbee, "Single-shot speckle noise reduction by interleaved optical coherence tomography," J. Biomed. Opt. 19(12) 120501 (8 December 2014)) (Duan).
	Regarding Claim 1, Duan discloses an optical coherence tomography apparatus (Fig. 1) comprising: 
an optical source (Swept Source) for emitting a plurality of wavelengths; 
a wavelength comb generator for generating two or more wavelength combs containing interleaved selections of wavelengths from said plurality of wavelengths (Pg. 1, Left Colum, Last Paragraph, VIPA); 
a relay system (the lenses shown in the sample arm between the VIPA and sample) for projecting said two or more wavelength combs onto a sample;
 a detection system (Balanced detector); and 
an optical splitter (the first and second 50/50 couplers) for splitting light from said optical source into a sample beam and a reference beam, and for recombining (second 50/50 coupler) said sample and reference beams after said sample beam has interacted with said sample, such that said detection system is able to obtain a tomographic profile of said sample;
Duan fails to explicitly disclose a detection system for detecting, in a single frame of a two-dimensional sensor array, light in said two or more wavelength combs reflected or scattered from said sample; using a single splitter to both split and combine the light;
However, the examiner takes official notice that these would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Duan with a detection system for detecting, in a single frame of a two-dimensional sensor array, light in said two or more wavelength combs reflected or scattered from said sample; using a single splitter to both split and combine the light because the use of a two-dimensional sensor array (such as a CCD) in single-shot OCT allows for the simultaneous acquisition of multiple interferograms thus speeding up the process of imaging a sample and using one beam splitter to split and recombine the measurement and reference beams is functionally equivalent to using two they are just different types of interferometer designs (Michelson Vs. Mach Zehnder) that are both commonly used in OCT and which one is used depends on availability of parts and dimension constraints. 
Regarding Claim 10, Duan discloses a method for obtaining a tomographic profile of a sample (Fig. 1) comprising:
splitting light (@ first 50/50 coupler) comprising a plurality of wavelengths into a sample beam and a reference beam; 
generating two or more wavelength combs containing interleaved selections of wavelengths from said plurality of wavelengths (Pg. 1, Left Colum, Last Paragraph, VIPA); 
projecting said two or more wavelength combs onto a sample (Fig. 1, the lenses shown in the sample arm between the VIPA and sample); 
recombining (@ second 50/50 coupler) said sample beam and said reference beam after said sample beam has interacted with said sample; 
detecting (@ Balanced detector); and 
processing the detected light to obtain a tomographic profile of said sample. As can be seen in fig. 2 the OCT processes and creates a tomographic profile of the sample;
Duan fails to explicitly disclose detecting, in a single frame of a two-dimensional sensor array, light in said two or more wavelength combs reflected or scattered from said sample;
However, the examiner takes official notice that these would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Duan with detecting, in a single frame of a two-dimensional sensor array, light in said two or more wavelength combs reflected or scattered from said sample because the use of a two-dimensional sensor array (such as a CCD) in single-shot OCT allows for the simultaneous acquisition of multiple interferograms thus speeding up the process of imaging a sample.
Regarding Claims 2, 11, & 12, Duan discloses the aforementioned. Further, Duan discloses wherein said relay system is configured to project said two or more wavelength combs simultaneously onto laterally displaced regions of said sample (Pg. 1, Right Column, 2nd full paragraph, Fig. 1(b)).
Regarding Claims 3 & 13, Duan discloses the aforementioned. Further, Duan discloses wherein said apparatus comprises a spatial sampling element for splitting a beam emitted from said optical source into multiple beamlets, such that said relay system projects multiple sets of said two or more wavelength combs onto a plurality of regions of said sample (Pg. 1, Right Column, 2nd full paragraph, Fig. 1(b)). The combination of the Cylindrical lens and VIPA plate achieve this function thus they meet this limitation.
Regarding Claims 4 & 14, Duan discloses the aforementioned. Further, Duan discloses wherein the projected multiple sets of two or more wavelength combs form a two-dimensional illumination grid on said sample (Pg. 1, Right Column, 2nd full paragraph, Fig. 1(b)). Projecting multiple wavelength combs in a line along a sample will result in a two-dimensional illumination grid. 
Regarding Claim 6, Duan discloses the aforementioned but fails to explicitly disclose wherein said detection system comprises an aperture array for spatially filtering light in said multiple sets of two or more wavelength combs reflected or scattered from said sample;
However, the examiner takes official notice that these would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Duan with wherein said detection system comprises an aperture array for spatially filtering light in said multiple sets of two or more wavelength combs reflected or scattered from said sample because spatial filters are useful for removing unwanted stray light that can muddle a detection and other unwanted noise thus improving the detection. 
Allowable Subject Matter
Claims 5, 7-9, & 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 5 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said spatial sampling element comprises a two-dimensional lenslet array, in combination with the rest of the limitations of the claim. 
As to Claim 7 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said relay system comprises a wavelength comb selector for projecting said two or more wavelength combs onto said sample sequentially, in combination with the rest of the limitations of the claim. 
	Claims 8 & 9 would be allowable based upon their dependency.
As to Claim 15 the prior art of record, taken alone or in combination, fails to disclose or render obvious scaling the relative phase of a plurality of signals comprising the detected light in said two or more wavelength combs reflected or scattered from said laterally displaced regions of said sample, to account for the different wavelengths in said two or more wavelength combs, to create a synthetic wavefront across said laterally displaced regions of said sample, in combination with the rest of the limitations of the claim. 
	Claims 16-18 would be allowable based upon their dependency.
As to Claim 19 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein said two or more wavelength combs are projected onto said sample sequentially, in combination with the rest of the limitations of the claim. 
Claim 20 would be allowable based upon its dependency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2877
December 15, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877